Citation Nr: 0205829	
Decision Date: 06/04/02    Archive Date: 06/13/02

DOCKET NO.  97-13 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral flat foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran had active service from 
September 1965 to September 1967.  In July 1998, the Board 
remanded the veteran's case to the RO for additional 
development.  At present, the case is once again before the 
Board for appellate review. 

Additionally, pursuant to a prior request by the veteran, it 
appears he was scheduled to present testimony before a 
traveling member of the Board on March 3, 1998.  He was 
notified of the scheduled hearing via a January 1998 letter; 
however, he canceled the hearing the same day of the hearing.  
Subsequently, On April 12, 2000, the veteran requested an 
additional appeal hearing, and he later withdrew such request 
in correspondence dated April 22, 2002.  As the record does 
not contain further indication that the veteran or his 
representative have requested an additional hearing, the 
Board deems the veteran's prior requests for hearings 
withdrawn.  See 38 C.F.R. §§ 20.701-20.704 (2001).


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2. The objective medical evidence fails to show that the 
veteran currently suffers from any residuals or 
symptomatology related to in-service complaints of or 
treatment for bilateral flat foot. 


CONCLUSION OF LAW

The veteran's current bilateral foot disorder, which he 
characterizes as bilateral flat foot, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1132, 1153, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.102, 3.303, 3.304, 3.3060 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
assistance to the veteran by VA has been provided, as 
required by law.  On November 9, 2000, the President signed 
the "Veterans Claims Assistance Act of 2000," 38 U.S.C.A. § 
5103A (West Supp. 2001) (VCAA); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claim was pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been informed, via a February 1997 statement of the case 
and a February 2002 supplemental statement of the case, of 
the evidence needed to prove his claim on appeal.  The 
notification requirement has therefore been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran underwent a VA examination in November 1999.  
Additionally, the veteran has not referenced any additional 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the claim.  Furthermore, the 
veteran was given the opportunity to present testimony during 
an appeal hearing, but he declined such opportunity, as 
discussed above.  Thus, the duty to assist requirement has 
been satisfied as well.

Finally, although the veteran has not been provided with 
specific information concerning the VCAA, the present appeal 
is in compliance with the requirements of the new law, as 
discussed above.  Under these circumstances, VA has done 
everything reasonably possible to assist the veteran, and a 
remand would serve no useful purpose.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.

In this case, the veteran is currently claiming that he is 
entitled to service connection for bilateral flat foot .  He 
reports he has suffered from bilateral flat foot all of his 
life, and that his flat foot symptoms became a major problem 
during his basic training in the Army.  He further contends 
that his bilateral flat foot disorder worsened after his 
service to the point that he had to stop working as a 
convenience store owner in 1996. 

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
Regulations provide that a preexisting injury or disease will 
be considered to have been aggravated by active duty service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a) (2001).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  A veteran who served 
during a period of war or during peacetime service after 
December 31, 1946 is presumed in sound condition except for 
defects noted when examined and accepted for service. Clear 
and unmistakable evidence that the disability manifested in 
service existed before service will rebut the presumption.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).  The burden of proof is on the government to rebut 
the presumption of sound condition upon induction by showing 
that the disorder existed prior to service; if the government 
meets this requirement, it must then show that the condition 
was not aggravated in service.  Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. 
§ 3.303(c) (2001).  A defect is a structural or inherent 
abnormality or condition which is more or less stationary in 
nature.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  A disease 
may be defined as any deviation from or interruption of the 
normal structure or function of any part, organ, or system of 
the body that is manifested by a characteristic set of 
symptoms and signs and whose etiology, pathology, and 
prognosis may be known or unknown.  Id.  Service connection 
may be granted for diseases of congenital, developmental, or 
familial origin, but not for defects, unless such defect was 
subject to superimposed disease or injury during military 
service. Id.

The veteran's service medical records include an undated 
entry-into-service and September 1967 reports of medical 
history indicating the veteran had foot trouble.  
Additionally, March 1966 medical notations indicate the 
veteran had extended heels placed on the back of his boots.  
And, August 1966 notations show he complained of prior 
treatment for flat feet without improvement.  Lastly, August 
1966 notations from the podiatry clinic show he had pes 
planus with pronation, that he complained of pain radiating 
to his ankles, that he had been treated with heel support 
without relief, and that additional support was being 
prescribed for his disorder.

The post service medical evidence includes medical records 
from the St. Louis VA Medical Center (VAMC) dated from 1974 
to 2001.  These records describe the treatment the veteran 
has received over time for various health problems.  
Specifically, the Board notes that February 1976 notations 
indicate the veteran complained of right foot pain since 
1956.  X-rays taken of the veteran's foot showed no evidence 
of fracture or dislocation, and no significant degenerative 
changes.

In August and September 1976, the veteran was tested for gout 
and treated for it successfully.  Subsequently, in September 
1978, he was examined by VA.  At this time, he had ankles 
with full range of motion.  His feet had one degree of pes 
planus, and were deemed asymptomatic.  And one of his 
diagnoses was multiple degenerative joint disease without 
significant impairment of functioning. 

X-ray taken of the veteran's right foot in January 1990 show 
the veteran had postoperative changes with metallic screw and 
plates securing fractures of the medial and lateral malleoli.  
In August 1990, he was diagnosed with right ankle and left 
knee pain secondary to traumatic arthritis at the St. Louis 
VAMC.  And, subsequent notations dated January 1991 show he 
was diagnosed with degenerative joint disease following 
complaints of right ankle and left wrist pain.

March 1992 notations further noted the veteran had gout in 
both feet and right ankle.  He was also noted to be status 
postoperative of the right ankle and left knee in 1988 
following a motor vehicle accident.  At that time, he walked 
with a cane and had a swollen right ankle.

November 1993 notations show the veteran was diagnosed with 
displaced left patella fracture, and that he had undergone 
reduction and internal fixation of the left patella.  October 
1994 notations further indicate he had pain and damage of the 
right ankle since September 1994.  And, January 1999 
notations show he was admitted for left tibia fracture.

In November 1999, the veteran was again examined by VA 
pursuant to the July 1998 Board remand.  The veteran's claims 
file and medical records were reviewed by the examiner.  At 
this time, the veteran had complained of right foot pain in 
the recent past.  His medical history showed an August 1966 
podiatry examination which revealed a flat foot condition 
treated with full arch support and heel pads.  No subsequent 
follow ups or complaints were found for this condition, and 
the veteran's discharge examination did not show any flat 
foot problems.  The examiner further noted that the record 
did not include subsequent comments about the veteran's flat 
foot until the present, and that the evidence showed he 
suffered from various other unrelated orthopedic problems 
since his discharge from service, including multiple 
fractures of both legs, gout since 1978 and a motor vehicle 
accident history.  It was the examiner's conclusion that the 
veteran had congenital flat foot which was temporarily 
aggravated  in the service and was treated at that time; he 
was found not to present current problems related to the in-
service temporary aggravation.  More importantly, the 
examiner concluded that the veteran's present right foot 
problems appear to be related to gout and the residuals of 
right ankle fracture.  

Upon a review of the evidence, the Board finds that the 
service medical records in fact show the veteran was treated 
for flat foot complaints during service.  The flat foot 
disorder appears to have pre-existed the veteran's service as 
it was mentioned in his entry-into-service report of medical 
history.  As well, by the veteran's own admission in the 
April 1997 substantive appeal, he had bilateral flat foot 
"all of his life."  Additionally, the veteran's pre-service 
bilateral flat foot disorder has been deemed to be a 
congenital disorder, per the November 1999 VA examination 
report.  In this respect, the November 1999 VA examination 
report also notes that the veteran's flat foot disorder was 
temporarily aggravated during his active service.  Such 
aggravation was treated during service, and thus, was a 
transitory worsening which resolved by the time the veteran 
was discharged from the service.

The medical evidence of record shows that the veteran's 
current complaints and symptomatology are not related to his 
in-service treatment/symptomatology.  During the November 
1999 VA examination, the examiner concluded that the 
veteran's present right foot problems appear to be related to 
his long history of other orthopedic problems, specifically 
gout and the residuals of right ankle fracture.

Therefore, the Board concludes that the preponderance of the 
evidence is against a grant of service connection for 
bilateral flat foot, and thus, the veteran's claim must be 
denied.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.3060 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

In arriving at this conclusion, the Board has considered 38 
U.S.C.A. § 5107 expressly providing that the benefit of the 
doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise. 
The evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim. When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant. See Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).  However, in this case, after 
reviewing the evidence of record, the Board finds that the 
evidence is not in relative equipoise, and thus, the benefit 
of the doubt rule is not for application in this case.


ORDER

Service connection for bilateral flat foot is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

